Unitad States Olstrict Court

ETATEW ENT OF PACBABLE (.4.15F

Violation Notica CaS 8:20-po-00001-TMD Document 5 Fikeet @ir02/260 aRageterb§-1mmona)

Re We Wh

 

oem fared | ebb ati ov OVi2:: snail nly STi Yr

yes |_ 9293976 Tomasieliol 649

 

 

 

YOU SRE CAORGED WITH THE FOLLOWING VICLA IGN

Dink cal Sau cl eae Cerne Charges BOL FR. T.EL OL HH AL SH

1 fifao 9333 lze cee asada) la]

Buixn 1FHe oe

Nik fw s/f ia?

 

Cl: Be Lee agnaci) Paco Bowgr far CP PUAIRLa TL 4

Tntecbectos mf Agere

Fiancdian Jo. 900040
DEFENDANT INFORMATION

lad Herr

AMA4TS 4 i

 

lay Aa

3¢LSa49? [yan [13 Haan 4a le

“tie | Bidke de sk P4S6 2) oa
APPEASHCE KE RECLIAED SSCP OnANCC 5 CATIONAL

ch & Pts 2 bev cn, yuo) ER Bos Bie chockoe you must poy Ihe
| Series ina Fay Lola coHmara dugari len

     
 

 

 

 

i 1 almudiite,. goog Codd. Se genie.

Lt A Pal.FR ed It
= & Progegging Fea
ra PAY THES AMCHUNT AT .

A= Went), i COWTgey Talal Colle bere! Dom
=

& SOUR CASUAL DATE

be Ae i ee | wot wel bec oa ‘os fio spb sn thos wwii
waged Snnacs Dik

re

Go Trew

&

 

 

* Seletoie syns ned Eines oe gp ea ee igo ee ed 2a
eee RH ee Rr aed oe Pl oe ea bana 3 Te dL,
a ee

Dales Segre ua

rr
eget U's Leap aS ee Ea

40a

 

| lgbs thaten 220) wh a aseretging my dulled 98 8
le enhorcerrend metas In she Cletrict of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Farsgairg ebaememlis bosed spon
TY PaaS al DEY ee iy Paranal My aalijaliar
intcrealion seop ied lo me fot ny “cll oMtcor’s observation
Cer eclan above;

=
Co
LJ
re
ce
oe

Fant unde: peasy pe. ce nad ee oa act Beat el ch sitet: tv ins ah:
TC GD hed Aa CBSO tee ord set 1a 1 Lae oP iy kiecred chp

=
cyeec sled a
he

oa
Berocenta MALES hag baer abated for [he area WS wart Sri.

a

 

Date: tig daa Siser's Signabyn:

 

=
ec lart in
a Cale [idly LS Atay ctrcte odie

APL MD ee Tt RS 2 HE | PH FF
SRL Ce wae areata ER Come ric stars nin rer
